DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoddinott (US 4,295,812).  The recited fiber yarn and thermoplastic base materials are interpreted as materials worked upon and not interpreted to be structural limitations of the apparatus.
As to claim 1, Hoddinott teaches a pressurizing pre-impregnating die head capable of producing a fiber reinforced plastic sheet comprising a die head body (Figs. 1, 2, and 5).  Hoddinott provides a group of fiber channel which is arranged in a longitudinal hole-through manner formed in a middle part of the die head body (Fig. 3, item 24).  The Hoddinott apparatus is capable of conveying a fiber yarn in the fiber channel.  Hoddinott teaches that the die head body comprises a feeding port (20) and discharging ports (Fig. 5, above and below 24) in communication (through 38 and 40).  Hoddinott further teaches that the discharging ports are located in outer sides of the fiber channel (Fig. 5, above and below 24) to pave molten material on both sides of a cable.   
As to claim 3, Hoddinott teaches that a section of the fiber channel has a thin and long structure (Fig. 5, between 18 and 24), and the discharging ports (above and below 24) are located in inner walls of two long sides of the fiber channel (Fig. 6).  As to claim 4, Hoddinott teaches a pressurizing die head wherein a heat flow channel for conveying the thermoplastic base materials is formed in the die head body, and one end of the heat flow channel communicates with the feeding port and the other end of the heat flow channel communicates with the discharging ports in a one-to-one corresponding manner through flow dividing channels (Fig. 6, items 38 and 40).  As to claim 5, Hoddinott teaches a die head wherein the die head body is connected to a discharging end of an extruder (Fig. 1, item 12), the feeding port of the die head body communicates with the discharging end of the extruder (Fig. 1 generally), and the extruder directly feeds the thermoplastic base materials into the feeding port of the die head body (Fig. 5, items 20, 38, and 40).  As to claim 6, Hoddinott teaches that the die head has two groups of discharging ports located in the two sides of the fiber channel (24) and the discharging port is an opening and a plurality of openings are distributed on different straight lines above and below the fiber channel (24).  As to claim 7, Hoddinott teaches that the die head has a flow dividing chamber (Fig. 6, item 20) arranged at one end communicating with the heat flow channel, of each of the flow dividing channels (38, 40) and the heat flow channel is in one-to-one communication with the flow dividing channels respectively through the flow dividing chamber.  As to claim 9, Haddinott teaches a material equalizing chamber (Fig. 5, items 56 and 60) is arranged communicating with each discharging port of each of the flow dividing channels (Fig. 5, items 38 and 40).  Haddinott teaches one end of each material equalizing chamber communicates with one of the flow dividing channels (Fig. 5, items 38 and 40) and the other end communicates with one of the discharging ports (Fig. 5, above and below 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoddinott (US 4,295,812) in view of Chung (US 4,588,538).  Hoddinott teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claim 2, Hoddinott is silent to the two groups of compression rollers on two sides (of a lower part) of the fiber channel and the materials are extruded by the compression rollers.  Interpreted in light of the specification, the claimed two “groups” are a single roller on either side of the extruded material (see Fig. 7).
Chung teaches a similar device where fiber materials (1) are sent through a cross head impregnation die (6) and pulled by drawing rolls (10) on either side of the article.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Chung rolls into Hoddinott as an obvious improvement that would draw the Hoddinott material through the die.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoddinott (US 4,295,812) in view of Deegen (US 3,758,247).  Hoddinott teaches the subject matter of claim 4 above under 35 U.S.C. 102(a)(1).
As to claim 8, Hoddinott is silent to the pressurizing chamber arranged close to the feeding port and a rotatably arranged pressurizing screw extending out of the die head body and connected to a driving device.
Deegen teaches a rotatably arranged pressurizing screw (Fig. 3, item 1) inherently connected to a driving device (3:37-38, inherent in a screw extruder), and the pressurizing screw is arranged close to a feeding port (within 4) and extending out of the die body (3, 4, 10, 13a, 13b).  The driving device inherently drives the pressurizing screw (rod) to convey polymeric material to the die head body.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Deegen screw extruder configuration into Hoddinott because Hoddinott teaches/suggests an extruder (Summary, Drawing Description) for extruding material and Deegen provides an extruder within the scope of the Hoddinott teaching/suggestion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoddinott (US 4,295,812) in view of Deegen (US 3,758,247), and further in view of Abdallah (US 20020134481). Hoddinott and Deegen teach the subject matter of claim 8 above under 35 U.S.C. 103.
As to claim 10, Hoddinott is interpreted to provide thin and long discharging port openings and material equalizing chambers with a single inclined surface (Fig. 6, items 56 and 60).
Hoddinott is silent to the material equalizing chamber having two inclined surfaces and a thickness of the material equalizing chamber gradually reduced from the flow dividing channels to the discharging ports.  
Abdallah teaches an analogous device which impregnates reinforcement in a crosshead die using material equalizing chambers (Fig. 4, item 50a) with two inclined surfaces (50a expands to width of reinforcement 32).  Abdallah also teaches material equalizing chambers (Fig. 5, between items 60 and 62) that gradually reduce in thickness (Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Abdallah material equalizing chambers into the modified Hoddinott apparatus as an obvious interchangeable alternative die configuration for routing material from the extruder to the reinforcement similar to that already taught by Hoddinott.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742